 Case 3:19-cv-01147-JBA Document 21-1 Filed 01/18/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT

                        DISTRICT OF CONNECTICUT


BASEL M. SOUKANEH                        :

VS.                                      :      NO. 3:19cv1147(JBA)

DAVID ANDRZEJEWSKI                       :      JANUARY 18, 2021


                 PLAINTIFF’S LOCAL RULE 56 STATEMENT


A     RESPONSES TO DEFENDANT’S CLAIMS OF FACT

      1. Admit

      2. Admit

      3. Admit

      4. Admit

      5. Admit that he knocked; deny that he “requested” because it was a

shouted demand rather than a request. (Exhibit 1, p. 23)

      6. Admit

      7. Admit

      8. Objection. This is an offer of an opinion, not a statement of fact.

      9. Admit that the plaintiff was handcuffed and searched. Deny that he

was “placed” anywhere. (Exhibit 1, pp. 24, 26, 32)



                                        1
 Case 3:19-cv-01147-JBA Document 21-1 Filed 01/18/21 Page 2 of 7




       10. Admit

       11. Deny. It was far longer than that before the handcuffs were removed

from the plaintiff. (Exhibit 1, p. 40)



B      PLAINTIFF’S STATEMENT OF MATERIAL FACTS

       1. At approximately 8:43 p.m. on November 12, 2018, the plaintiff was

lawfully operating his motor vehicle in the vicinity of Hillside Avenue and Pine

Street in Waterbury. (Exhibit 1, p. 20)

       2. The defendant forcibly removed the plaintiff from his car while the

engine was still running. (Id., p. 21)

       3. The defendant had pulled the top half of the plaintiff’s body out of his

car when the plaintiff was able to turn off the ignition and release his seat belt.

(Id., p. 22)

       4. The plaintiff had his cellphone in an appropriate place on his dash and

he had been using it for gps navigation as he attempted to find a location in

Waterbury with which he was unfamiliar. (Id., p. 23)

       5. His cellphone had frozen so he pulled over to adjust it. (Ibid.)

       6. He immediately heard the defendant knocking on his window. (Ibid.)

       7. He rolled down his window, smiled and said: “Hi.” (Ibid.)

       8. The defendant screamed at him: “Your driver’s license.” (Ibid.)


                                          2
 Case 3:19-cv-01147-JBA Document 21-1 Filed 01/18/21 Page 3 of 7




       9. The plaintiff handed the defendant both his driver’s license and his

firearms permit. (Id., p. 24)

       10. As soon as the plaintiff handed the defendant his license, the

defendant immediately opened the door to the plaintiff’s car with his other hand,

said “Come out,” and began forcing the plaintiff out of the car. (Ibid.)

       11. The defendant grabbed the plaintiff by his shoulder and shirt and tried

to drag him out while the plaintiff still had his seatbelt fastened. (Id., p. 26)

       12. The plaintiff suffers from two herniated discs, so the defendant’s

actions caused him a great deal of pain. (Ibid.)

       13. The defendant was violent in the way he dragged the plaintiff out of

the car. (Id., p. 27)

       14. When the plaintiff was able to release his seatbelt, the defendant

pushed the plaintiff down onto the ground, yelling and screaming at him. (Ibid.)

       15. The defendant was not interested in listening to the plaintiff. He only

screamed at him and used force upon him. (Id., pp. 29-30)

       16. Although the plaintiff handed the defendant his pistol permit, the

defendant did not ever ask the plaintiff if he was in fact in possession of a

firearm. (Id., p. 30)

       17. The defendant did not appear to be acting like a normal police officer.

He appeared to be upset and very angry and violent. (Id., p. 32)


                                           3
 Case 3:19-cv-01147-JBA Document 21-1 Filed 01/18/21 Page 4 of 7




         18. As the defendant pushed the plaintiff to the ground, he handcuffed

both of his hands. (Ibid.)

         19. The defendant then pushed the plaintiff to his car, shouting: “Where’s

the prostitute? Where’s the drugs?” (Ibid.)

         20. The plaintiff was not familiar with that section of Waterbury. (Id., p.

34)

         21. The plaintiff travels throughout Connecticut and he was looking for a

house to buy in Waterbury for residential purposes. (Ibid.)

         22. The defendant put his hands in the plaintiff’s pockets and said he had

found drugs. (Id., p. 36)

         23. In fact, the drugs which the defendant found were the plaintiff’s

nitroglycerin pills. The plaintiff explained to him that they were for his heart. (Id.,

p. 37)

         24. The defendant then shoved the plaintiff into the rear area of his

cruiser, bent over and partially on the floor of the vehicle. (Id., pp. 37-38)

         25. The plaintiff began screaming that his back was in great pain, and in

response the defendant grabbed the plaintiff’s handcuffs and jerked them. (Id.,

p. 38)

         26. The defendant left the plaintiff in that position, facing down and

unable to see, until another police officer came along several minutes later and


                                           4
 Case 3:19-cv-01147-JBA Document 21-1 Filed 01/18/21 Page 5 of 7




helped him sit up. (Id., p. 39)

          27. At that time, the plaintiff was able to see the defendant searching his

entire car, both front and rear, and opened and searched the locked trunk as

well. (Id., pp. 39-40, 43)

          28. After the search ended, the plaintiff was left sitting handcuffed in the

squad car for another half hour. During that time a group of seven to ten police

officers gathered. (Id., p. 40)

          29. The plaintiff had $320 in cash in the pocket of his trousers which the

defendant searched. It was the only cash he had. The defendant removed it

from the plaintiff’s pocket when he was searching him. (Id., p. 41)

          30. The money, and a flash drive which the defendant also removed from

the pocket of the plaintiff’s trousers, have not been returned to him. (Id., p. 42)

          31. After the search of the plaintiff’s car had concluded, the defendant

returned to the cruiser and began writing on his onboard computer. (Id., p;p. 43-

44)

          32. As he was writing, the defendant turned to another officer standing

outside his cruiser and asked: “What should I write him up for?” The other

officer began laughing. (Id., p. 44)

          33. The sergeant then came over and told the defendant what to write.

(Ibid.)


                                            5
 Case 3:19-cv-01147-JBA Document 21-1 Filed 01/18/21 Page 6 of 7




       34. The photos and videos on the flash drive which the defendant stole

from the plaintiff were of the plaintiff’s deceased father and cannot be replaced.

(Id., p. 48)

       35. The plaintiff had been stopped, fixing his gps, no more than ten

seconds before the defendant was at his window. (Id., p. 50)

       36. The plaintiff was not stopped in front of a driveway. (Id., p. 54)

       37. The light inside the plaintiff’s car was on, so the defendant was able

to see inside when he approached the window. (Id., p. 55)


                                   THE PLAINTIFF


                                   BY:          /s/       John R. Williams
                                          JOHN R. WILLIAMS (ct00215)
                                          51 Elm Street
                                          New Haven, CT 06510
                                          203.562.9931
                                          Fax: 203.776.9494
                                          jrw@johnrwilliams.com




                                         6
 Case 3:19-cv-01147-JBA Document 21-1 Filed 01/18/21 Page 7 of 7




CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.


                                          /s/    (ct00215)
                                  JOHN R. WILLIAMS




                                         7
